DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
Claim Objections
Claims 32 is objected to because of the following informalities:  Lines 17 and 21 both should read “…greater than a” .  Appropriate correction is required.
Claims 40 is objected to because of the following informalities:  Lines 16 and 21 both should read “…greater than a” .  Appropriate correction is required.
Response to Arguments
Applicant argues in the response filed 03/11/2020 that prior art Freudenthal does not disclose the petals with non-circular shapes formed form a cut tube. However, there doesn’t seem to be specific support of what the non-circular shape of the petals are while still having a circumference greater than the proximal/distal end tubular portions. The petals of Freudenthal as seen in figure 13, 14a, 15a seem to be the same shape ( of a generic pie slice shape) of the petals of figure 3a-c (and further similar 
Therefore it would seem that Freudenthal would be able to read on the non-circular petals since petals seem to have a curved outer perimeter while having a slice shape boundary as seen in figure 13, 15a. Further Freudenthal discloses the device is made from a slit tube (paragraph 66, 80).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a)shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 32-36, 38-46, 48, 49 are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by U.S. Patent Publication 2003/0171774 to Freudenthal.
As to claim 32, Freudenthal discloses a device for occluding a defect in a body and having a delivery configuration (figure 5 of a generic device applied to the embodiment of figure 13) and a deployed configuration (figure 13), the occluder comprising an occluder body formed from a cut-tube (1, paragraph 63, “during laser beam cutting of such a tube”) and including a proximal end tubular portion (one end portion, figure 13), a distal end tubular portion (other end portion 
As to claim 33, Freudenthal discloses one end of each of the petals of the proximal occlusive element and the distal occlusive element originates from the central portion (figure 13).  

As to claim 35, Freudenthal discloses proximal end portion, the central portion, and the distal end portion each include a generally tubular shape (figure 13).
As to claim 36, Freudenthal discloses the overlapping petals of the proximal occlusive element are equally spaced radially about a longitudinal axis of the occluder body in the deployed configuration and the overlapping petals of the distal occlusive element are equally spaced radially about a longitudinal axis of the occluder body in the deployed configuration (figure 8, 13).
As to claim 38, Freudenthal discloses the overlapping petals of the proximal occlusive element and the overlapping petals of the distal occlusive element are configured to form after transitioning from the delivery configuration to the deployed configuration upon deploying from a delivery sheath (paragraph 75).
As to claim 39, Freudenthal discloses tissue scaffolding (8, paragraph 67) attached to the occlude body. 
As to claim 40, Freudenthal discloses a device for occluding a defect in a body and having a delivery configuration (figure 5 of a generic device applied to the embodiment of figure 13) and a deployed configuration (figure 13), the occluder comprising an occluder body (1, paragraph 63, in the embodiment of 

As to claim 42, Freudenthal discloses the struts are configured to deploy to the deployed configuration to include the overlapping petal in the proximal occlusive element and the distal occlusive element (figure 13, the petals can be overlapping as seen in figure 14a,b16a, as disclosed in the embodiment of paragraph 66). 
As to claim 43, Freudenthal discloses the struts extend longitudinally in a second configuration to reduce a diameter of the occluder body (figure 6, 13). In-between the delivery and the deployed configuration, there will be a second configuration where the struts can extend longitudinally. 
As to claim 44, 45, Freudenthal discloses at least one of the proximal end portion and the distal end portion is configured to interface with a catch system to deploy the occluder (13,15, figure 1,2, 7). 
As to claim 46, Freudenthal discloses the overlapping petals of the proximal occlusive element are equally spaced radially about a longitudinal axis of the occluder body in the deployed configuration and the overlapping petals of the distal occlusive element are equally spaced radially about a longitudinal axis of the occluder body in the deployed configuration (figure 13, 14a,15a).
As to claim 48, Freudenthal discloses the overlapping petals of the proximal occlusive element and the overlapping petals of the distal occlusive element are configured to form after transitioning from the delivery configuration 
As to claim 49, Freudenthal discloses tissue scaffolding (8, paragraph 67) attached to the occlude body. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37, 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2003/0171774 to Freudenthal in view of U.S. Patent Publication 2004/0073242 to Chanduszko.
As to claims 37, 47, Freudenthal disclose the device above but silent about the overlapping petals of the proximal occlusive element are radially offset 
Chanduszko teaches a similar device having the overlapping petals of the proximal occlusive element are radially offset with respect to the overlapping petals of the distal occlusive element in the deployed configuration (figure 5, paragraph 44) for the purpose of acquiring advantageous compressive forces. It would have been obvious to one of ordinary skill in the art at the time of the invention to use have the overlapping petals of Freudenthal be radially offset as taught by Chanduszko in order for acquiring advantageous compressive forces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771